Judgment unanimously affirmed. Memorandum: Defendant failed to request that the jury be charged on the defense of justification (Penal Law §35.15). Accordingly, that issue has not been preserved for our review (see, CPL 470.05 [2]; People v Behlin, 150 AD2d 591, Iv denied 74 NY2d 805; People v McLoyd, 125 AD2d 604). Moreover, the evidence, viewed in the light most favorable to defendant, fails to establish his entitlement to a charge of justification (CPL 300.10 [1], [2]; see, People v Watts, 57 NY2d 299, 301-302). (Appeal from judgment of Monroe County Court, Celli, J.— manslaughter, second degree.) Present—Dillon, P. J., Callahan, Green, Davis and Lowery, JJ.